United States Court of Appeals
        For the Eighth Circuit
    ___________________________

            No. 22-1307
    ___________________________

       United States of America

                Plaintiff - Appellee

                  v.

          Travis Ray Feeback

              Defendant - Appellant
    ___________________________

            No. 22-1308
    ___________________________

       United States of America

                Plaintiff - Appellee

                  v.

          Travis Ray Feeback

              Defendant - Appellant
    ___________________________

            No. 22-1309
    ___________________________

       United States of America

                Plaintiff - Appellee
                                        v.

                               Travis Ray Feeback

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                 ____________

                         Submitted: September 23, 2022
                           Filed: November 28, 2022
                                 ____________

Before COLLOTON, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

STRAS, Circuit Judge.

       Travis Feeback received a 120-month prison sentence after he threatened to
“kill some” government employees and assaulted two guards. Although he remains
unhappy with the sentence, we affirm.

                                        I.

      Feeback’s separation from the Iowa Army National Guard did not go
smoothly. First, he failed to return some equipment, so the government “began to
recoup” the $2,000 he owed. Despite his claim that he eventually returned the
equipment, Feeback never got his money back. Second, he continues to believe that
the government shortchanged him on certain “service[-]connected disability” and
“medical military retirement” benefits.

       Feeback decided to take matters into his own hands. He started by sending
threatening emails to members of Iowa’s National Guard, including one saying he

                                        -2-
would “kill some people” unless he received “[his] $2,000 back” plus the benefits
“[he] deserve[d].” Another demanded that they “figure . . . out” how to provide his
money and benefits, or else he would come to the base and “pick[] [them] off.”
(Emphasis omitted).

        He made similar threats against Veterans Affairs employees. One post on the
agency’s Facebook page said that they “had better be working on . . . getting [his]”
benefits “[b]efore somebody comes in with body armor and a semi[-]automatic rifle
and . . . shoots the place up.” Other posts warned that he would “come make people
bleed” unless he received his money.

       These threats landed Feeback in jail, where he continued to lash out. One day,
when he did not like the answer about some missing colored pencils and books, he
punched a guard more than 20 times. When another guard refused to give him extra
clothes a few months later, Feeback again reacted violently, this time by punching
and trying to bite him.

       These jailhouse disputes only deepened Feeback’s legal troubles. In addition
to facing two counts of sending interstate communications with the intent to extort,
see 18 U.S.C. § 875(b), he now faced two more for assault inflicting bodily injury,
see 18 U.S.C. § 111(a)–(b). Feeback pleaded guilty to all four counts.

       At sentencing, the district court1 gave him a three-level enhancement on the
extortion counts because his threats were “motivated by the fact that [his] victim[s]
[were] government officer[s] or employee[s].” U.S.S.G. § 3A1.2 cmt. n.3. Feeback
also collected a six-level enhancement on the assault counts for putting the guards
at “substantial risk of serious bodily injury.” § 3A1.2(c). Although he requested a
downward departure based on his mental-health problems, see U.S.S.G. § 5H1.3, the
district court instead varied upward and sentenced him to 120 months in prison.


      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
                                  -3-
                                          II.

       According to Feeback, neither enhancement applies. “We review the district
court’s application or interpretation of the Guidelines de novo and its factual findings
for clear error.” United States v. Nyah, 35 F.4th 1100, 1109 (8th Cir. 2022) (citation
omitted).

                                          A.

       There was no error, clear or otherwise, in the district court’s conclusion that
Feeback’s extortion offenses were “motivated by the fact” that his victims were
“government officer[s] or employee[s].” U.S.S.G. § 3A1.2 cmt. n.3; see United
States v. Drapeau, 121 F.3d 344, 347 (8th Cir. 1997). Feeback admits that he
threatened individuals who worked for the government, but argues that he was
“motivated by” money. We must decide whether the enhancement still applies when
more than one motive exists.

       The text of the Sentencing Guidelines provides the answer. The key phrase is
“motivated by,” which carries its plain and ordinary meaning. See United States v.
Garcia-Juarez, 421 F.3d 655, 659 (8th Cir. 2005). The definition of “motivate” is
“[t]o provide with an incentive or a reason for doing something; impel.” The
American Heritage Dictionary of the English Language 1150 (5th ed. 2016)
(emphasis added); see Webster’s Third New International Dictionary 1475 (2002)
(defining “motive” to include “the consideration or object influencing a choice or
prompting an action” (emphasis added)). Here, Feeback had an obvious “incentive”
or “reason” to target government employees: he believed they had the authority to
return his money and award service-related benefits. American Heritage Dictionary,
supra, at 1150. Their status as government employees, in other words, “influenc[ed]
[his] choice” to engage in illegal behavior. Webster’s Third, supra, at 1475.

       Feeback basically said as much. He threatened National Guard personnel who
failed to “pay any attention” to his requests. (Emphasis omitted). And then he
                                          -4-
warned Veterans Affairs staff that they “had better get” him what he had “asked
nicely for.” Feeback’s conduct, in other words, “derived directly from” the fact that
his victims, as government employees, were in a position to give him what he
wanted. United States v. Hutterer, 706 F.3d 921, 925 (8th Cir. 2013); see United
States v. Sealed Defendant One, 49 F.4th 690, 698 (2d Cir. 2022) (concluding that
there was no clear error when the defendant had threatened “government officers”
who had “removed [him] from the government payroll”).

       It makes no difference that money may have played a role too. His theory,
best we can tell, is that he would have lashed out against anyone who treated him
that way, government official or not. But just because he may have taken similar
actions against someone else does not mean that their status played no role. To the
contrary, his victims were government employees, Feeback wanted them to take
certain actions on his behalf, and their status influenced the choices he made. As
long as official status was one motivation for the crime, the enhancement applies.
See United States v. Sulik, 929 F.3d 335, 337 (6th Cir. 2019) (stating that “the
victim’s official status need not be the sole motivation for the offense”).

                                         B.

        His conduct also “creat[ed] a substantial risk of serious bodily injury.”
U.S.S.G. § 3A1.2(c); see United States v. Iron Cloud, 75 F.3d 386, 389–91 (8th Cir.
1996) (applying clear-error review to this question). Over the span of just a few
months, he brutally beat one guard by punching him more than 20 times, and then
assaulted another by hitting him in the head, punching him, and trying to bite him.
If just a single “blow to the head” can be enough, United States v. Alexander, 712
F.3d 977, 979 (7th Cir. 2013) (per curiam), then Feeback’s violent and dangerous
attacks on two guards surely posed a “substantial risk of serious bodily injury,”
§ 3A1.2(c); see United States v. Davidson, 933 F.3d 912, 914–15 (8th Cir. 2019)
(explaining that the defendant “created a substantial risk of serious bodily injury”
under U.S.S.G. § 3C1.2 “[b]y struggling with the arresting officers”).


                                         -5-
                                         III.

      The district court’s ultimate decision to sentence him to 120 months in prison
passes muster too. Feeback, for his part, challenges both the refusal to grant a
downward departure and the substantive reasonableness of the sentence. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (evaluating a
sentence’s reasonableness for an abuse of discretion).

      The downward-departure argument is a nonstarter. Although Feeback’s
mental health was “relevant in determining whether a departure [wa]s warranted,”
U.S.S.G. § 5H1.3, the district court’s decision not to grant him one is unreviewable
absent an unconstitutional motive or a mistaken belief that it lacked the authority to
depart, see United States v. Dixon, 650 F.3d 1080, 1084 (8th Cir. 2011). Neither
exception is present here. See id.

       Feeback’s substantive-reasonableness challenge fares no better. The district
court sufficiently considered the statutory sentencing factors, see 18 U.S.C.
§ 3553(a), and “made ‘an individualized assessment based on the facts presented,’”
United States v. Becerra, 958 F.3d 725, 731 (8th Cir. 2020) (citation omitted). In
varying upward, it recognized the need to account for the “stunning” damage
Feeback had caused and the “significant danger” he posed in the future. See
§ 3553(a)(2)(A), (C). Just because Feeback wished the court would have placed
even greater weight on his mental-health issues does not mean it abused its
discretion. See United States v. Vaca, 38 F.4th 718, 724 (8th Cir. 2022).

                                         IV.

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                         -6-